1
2
3
                                                          JS-6
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11   LATIANA DARDEN,                             Case No. 8:18-cv-01878-AG-JDE
12                Plaintiff,                     ORDER GRANTING JOINT
                                                 STIPULATION TO BINDING
13         v.                                    ARBITRATION AND TO
                                                 DISMISS CASE
14   UNITED HEALTH GROUP, an
     unknown entity; UNITED                      Complaint Filed: September 14, 2018
15   HEALTHCARE SERVICES, INC., a
     Minnesota corporation; KATHLEEN             District Judge:   Andrew J. Guilford
16   WALSH, an individual; and DOES 1            Courtroom:        10D
     through 50, inclusive,
17                                               Magistrate
                  Defendants.                    Judge:            John D. Early
18                                               Courtroom:        JDE
19                                               Trial Date:       Not Set
20
           GOOD CAUSE HAVING BEEN SHOWN and all parties having stipulated
21
     thereto, it is hereby ordered as follows:
22
           The Court hereby approves the Joint Stipulation to Binding Arbitration and to
23
     Dismiss Case.
24
           IT IS SO ORDERED:
25
26
     Dated: October 23, 2018
27                                           HONORABLE ANDREW J. GUILFORD
28
                              -1-        Case No. 8:18-cv-01878-AG-JDE
     ORDER GRANTING JOINT STIPULATION TO BINDING ARBITRATION AND
                           TO DISMISS CASE
